
	
		III
		112th CONGRESS
		1st Session
		S. RES. 277
		IN THE SENATE OF THE UNITED STATES
		
			September 23, 2011
			Mr. Franken (for
			 himself, Mr. Lugar,
			 Mr. Akaka, Mr.
			 Baucus, Mr. Begich,
			 Mr. Cardin, Mrs. Murray, Mr.
			 Warner, and Mrs. Feinstein)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Recognizing the month of October 2011 as
		  National Principals Month. 
	
	
		Whereas the National Association of Secondary School
			 Principals and the National Association of Elementary School Principals have
			 declared the month of October 2011 as National Principals
			 Month;
		Whereas principals are educational visionaries,
			 instructional and assessment leaders, disciplinarians, community builders,
			 budget analysts, facilities managers, and administrators of legal and
			 contractual obligations;
		Whereas principals work collaboratively with teachers and
			 parents to develop and implement a clear mission, high curriculum standards,
			 and performance goals;
		Whereas principals create school environments that
			 facilitate great teaching and learning and continuous school
			 improvement;
		Whereas the vision, actions, and dedication of principals
			 provide the mobilizing force behind any school reform effort; and
		Whereas the celebration of National Principals
			 Month would honor elementary school, middle school, and high school
			 principals, and recognize the importance of principals in ensuring that every
			 child has access to a high-quality education: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 month of October 2011 as National Principals Month; and
			(2)honors the
			 contribution of principals in the elementary schools, middle schools, and high
			 schools of our Nation by supporting the goals and ideals of National
			 Principals Month.
			
